Citation Nr: 0216422	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  00-17 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for a back disorder, 
spastic colon, heart disorder, liver disorder, bilateral knee 
disorder, right shoulder/arm disorder, arthritis, bursitis, 
osteoporosis, right arm blood poisoning, and pneumonia, all 
claimed as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel





INTRODUCTION

The veteran had active service from July 1970 to July 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the veteran's claims of entitlement 
to service connection for a back disorder, spastic colon, 
heart disorder, liver disorder, bilateral knee disorder, 
right shoulder/arm disorder, arthritis, bursitis, 
osteoporosis, right arm blood poisoning, and pneumonia, all 
claimed as due to exposure to Agent Orange.


REMAND

Of record is VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative, signed by the 
veteran in August 2000, designating the Disabled American 
Veterans as his authorized representative.  

By letter of October 16, 2002, the veteran advised the Board 
that he had changed his designation of representative to the 
California Department of Veterans Affairs.  He also submitted 
a signed and dated VA 21-22, appointing California Department 
of Veterans Affairs as his authorized representative.  

In light of the above, the Board notes that California 
Department of Veterans Affairs organization has not had an 
opportunity to prepare an Informal Hearing Presentation or 
other argument on appeal in support of the veteran's claim, 
prior to appellate review by the Board.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The veteran's claims file should be 
referred to California Department of 
Veterans Affairs for review and 
preparation of any written appellate 
argument which that organization wishes 
to present on his behalf.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action unless 
he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2002).



